In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
FRANCES MACCORMACK,        *
                           *                         No. 17-1482V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *
                           *                         Filed: May 22, 2019
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*************************

                          ORDER CONCLUDING PROCEEDINGS1

       On May 22, 2019, petitioner filed a stipulation of dismissal signed by all parties who
have appeared in this action.

       Accordingly, pursuant to Vaccine Rule 21 (a)(1)(B), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a)(3).

       IT IS SO ORDERED.


                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       1
        The undersigned is required to post this dismissal order on the United States Court of
Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services). This
means the order will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioners have 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If,
upon review, the undersigned agrees that the identified material fits within this definition, the
undersigned will redact such material before posting the order.